 



EXHIBIT 10.1
Summary Terms
Asset Acceptance Capital Corp.
2006 Annual Incentive Compensation Plan for Management
General
     Each year, following approval of the annual budget and forecast, the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board”)
of Asset Acceptance Capital Corp. (the “Company”) will establish an annual
incentive compensation plan for key executives and certain other management
level employees (the “Plan Participant(s)”) of the Company.
     The Annual Incentive Compensation Plan (the “Plan”) will establish for each
Plan Participant a “bonus target” equal to a specified percentage of “base
salary”. Each Plan Participant will be eligible to earn from 0% to 200%
(expressed as “points”) of his bonus target based upon the achievement of
objectives between a “minimum” and “maximum”. The “bonus target” percentage will
be set by the Committee at a level consistent with each executive’s
responsibilities. “Base salary” shall be the Plan Participant’s base
compensation (excluding any incentive compensation) paid during 2006. For
individuals who become Plan Participants during 2006, Base Salary shall be the
base compensation (excluding any incentive compensation) paid in 2006 beginning
on the date the individual first becomes eligible to participate in the Annual
Incentive Compensation Plan.
     The Annual Incentive Compensation Plan will be comprised of two parts:
(a) Financial Objectives and (b) Personal Objectives. The Compensation Committee
of the Board of Directors will approve the relative weighting of financial and
personal objectives for all Plan Participants.
     The bonus will be pro rated for Plan Participants that begin employment or
otherwise become eligible for the Plan after the first day of 2006. Final
payments under the Annual Incentive Compensation Plan will be made after receipt
and approval by the Board of the annual audited financial statements of the
Company. A Plan Participant will not be paid a bonus unless the Plan Participant
is employed by the Company on the date the Board approves the annual audited
financial statements for 2006.
     The Compensation Committee recognizes the need of the Plan Participants to
achieve their goals and conduct themselves in compliance with the Code of
Business Conduct. In addition to the non-financial consequences contained in the
Code of Business Conduct, any violation of the Code of Business Conduct, shall
result in complete forfeiture of any bonus which would otherwise be paid under
this Plan.

1



--------------------------------------------------------------------------------



 



Financial Objectives
     The financial performance of the Company will be measured against Earnings
Before Interest, Taxes, Depreciation and Amortization (“EBITDA”), after accrual
of all incentive compensation plan payments. EBITDA will be determined by the
Board in a manner consistent with the definition of EBITDA contained in
Exhibit 1.
     For the fiscal year ended December 31, 2006, the Financial Objective “goal”
will be set at the budgeted EBITDA of $XXX,XXX,XXX. The “minimum” will be set at
95% of the budgeted EBITDA. The “maximum” will be set at 110% of the budgeted
EBITDA.
     At “maximum” performance, 200% of the “bonus target” percentage is earned.
At “goal” performance, 100% of the “bonus target” percentage is earned. At
“minimum” performance, 50% of the “bonus target” percentage is earned. At less
than “minimum” performance, no financial objective points will be earned. For
EBITDA performance between “minimum” and “goal”, and “goal” and “maximum”, the
points earned will be prorated on a straight-line basis.
Personal Performance Objectives
     Personal Objectives should be measurable goals jointly developed by the
Plan Participant and his/her immediate supervisor (subject to approval by the
Chairman and Chief Executive Officer or their designee(s), and for certain
participants, the Compensation Committee of the Board of Directors). The points
earned under Personal Performance will be calculated based on the percentage of
completion of each assigned objective, recognizing the determination of such
percentage completion is in part subjective. For Plan Participants the personal
performance objectives may represent up to 50% of the payout weighting, such
weighting to be determined by the Chairman and Chief Executive Officer or their
designee(s), and for certain employees, the Compensation Committee of the Board
of Directors. If there is any disagreement as to the scoring of each assigned
objective, the determination of the Chairman and Chief Executive Officer or
their designee(s) shall be binding.
     Payout on personal objectives will not be made to any Plan Participant
unless the Company achieves at least the “minimum” Financial Objective.

2



--------------------------------------------------------------------------------



 



CORPORATE FINANCIAL OBJECTIVES:
2006 EBITDA
$XXX,XXX,XXX

                              Minimum   Goal   Maximum     (95%)   (100%)  
(110%)
Earnings Level
  $ XXX,XXX,XXX     $ XXX,XXX,XXX     $ XXX,XXX,XXX  
Points
    50.0       100.0       200.0  

At less than Minimum EBITDA Achievement:
     ZERO Financial Objective points will be earned and no bonus will be paid.
At greater than Minimum up to and including Goal EBITDA Achievement:
     (FORMULA) [k08391k0839102.gif]
 
At more than 100% EBITDA Achievement:
     (FORMULA) [k08391k0839103.gif]
 
Corporate Financial Objectives Payment equals:
(Bonus Points achieved) X (Financial Objective Weighting) X (Bonus Target)
Personal Objectives Payment equals:
(Bonus Points achieved) X (Percentage of Personal Objective Points Earned) X
(Personal Objective Weighting) X (Bonus Target)
            . . . . . . . . . . . . . . . . . . . . . . .
Total Incentive Compensation Payment equals:
     Corporate Financial Objectives Payment + Personal Objectives Payment

3



--------------------------------------------------------------------------------



 



     
Name:
  Insert Name
 
   
Title:
  Insert Title
 
   
Salary:
  1/1/06 Compensation

                                                      Bonus as %        
Objectives     % of Target   of Salary   $ Bonus
Pre SOX & State Tax EBITDA
                               
Minimum
  $ XXX,XXX,XXX         95.0 % 50% of Target rate   Computed
Target
  $ XXX,XXX,XXX         100.0 % Target rate   Computed
Maximum
  $ XXX,XXX,XXX         110.0 % 200% of Target rate   Computed
 
                               
% Based on Company Objectives
                               
Minimum
    50.0 %   Computed   Computed   Computed
Target
    50.0 %   Computed   Computed   Computed
Maximum
    50.0 %   Computed   Computed   Computed
 
                               
% Based on Personal Objectives
                               
Minimum
    50.0 %   Computed   Computed   Computed
Target
    50.0 %   Computed   Computed   Computed
Maximum
    50.0 %   Computed   Computed   Computed

              Personal Objectives   % of Personal Bonus (1)  
Insert Goal 1
  Goal 1 Weight    
 
        (2)  
Insert Goal 2
  Goal 2 Weight    
 
        (3)  
Insert Goal 3
  Goal 3 Weight    
 
        (4)  
Insert Goal 4
  Goal 4 Weight    
 
        (5)  
Insert Goal 5
  Goal 5 Weight

4



--------------------------------------------------------------------------------



 



Exhibit 1
     EBITDA: The earnings of the Company before interest, income taxes,
depreciation and amortization (including amortization of purchased receivables).
The determination of EBITDA, for purposes of this Plan, shall be made by the
Board in accordance with generally accepted accounting principles in effect in
the United States, applied on a consistent basis (“GAAP”); provided, however,
that EBITDA shall be adjusted for this purpose to (A) exclude net gains and
losses on the disposal of assets and other non-operating income or expense items
and (B) exclude EBITDA generated from acquisitions of new businesses or
companies during the year (an acquisition of a new office would not be deemed to
be a material acquisition). EBITDA will be determined after accrual for all
bonuses, including bonuses to be paid under this and all other Company annual
incentive compensation plans.

5